                    IN THE UNITED STATES DISTRICT COURT                                   FILED

                       FOR THE DISTRICT OF NEW MEXICO


 ARTURO MARTINEZ,                                                                    9:54 am, 10/31/19
                                                                               U.S. Magistrate Judge
                Plaintiff,

        vs.                                                    Case No. 00-CR-0000

 ALLSTATE INSURANCE COMPANY,


                Defendant.


    ORDER GRANTING THE PARTIES’ STIPULATED MOTION FOR LEAVE TO
             FILE EXPERT WITNESS DISCLOSURES [DOC. 35].

       This matter is before the Court on the parties’ Stipulated Motion for Leave to File Expert

Witness Disclosures [Doc. 35]. Defendant’s expert witness designations were due by September

30, 2019, but according to the Motion [Doc. 35] and the trial court’s Order on Pretrial Conference

[Doc. 34], Defendant may submit extracontractual expert witness designations within thirty days

of an unsuccessful settlement conference. In accordance with the trial court’s Order [Doc. 34], the

parties now move for leave to permit Defendant Allstate to file extracontractual expert witness

designations no later than December 23, 2019. Having considered the Motion and finding good

cause, the Court grants the Motion.

       NOW, THEREFORE, IT IS ORDERED the parties’ Motion [Doc. 35] is GRANTED.

Defendant must submit extracontractual expert witness designations by December 23, 2019.

       DATED this 31st day of October, 2019.




                                      Kelly H. Rankin
                                      United States Magistrate Judge
